 

Exhibit 10.2

 

AMENDMENT TO NON-EMPLOYEE DIRECTOR

 

PHANTOM STOCK UNIT AGREEMENT

 

THIS AMENDMENT TO PHANTOM STOCK UNIT AGREEMENT (the “Amendment”), dated as of
the 12th day of July, 2013, by and between Arden Group, Inc., a Delaware
corporation (the “Company”), and ____________ (the “Unit Holder”), is made with
reference to the following facts:

 

A.      The Company and Unit Holder previously entered into that certain
Non-Employee Director Phantom Stock Unit Agreement dated January 15, 2010, as
subsequently modified (the “Original Agreement”) whereby the Company granted the
Unit Holder _______ (_____) Units on the terms and conditions set forth in the
Original Agreement;

 

B.      The Company and the Unit Holder have agreed to amend certain terms of
the Original Agreement, as hereinafter set forth.

 

NOW, THEREFORE, it is agreed as follows:

 

1.     Effective as of the date hereof but subject to Section 5 of this
Amendment, Paragraph 3(d) of the Original Agreement is deleted, and Paragraph 7
of the Original Agreement is deleted and replaced with the following:

 

“7. Vesting and Termination Upon Merger. Notwithstanding any other provisions of
this Agreement, in the event of a transaction (a “Transaction”) resulting in a
Change in Control (as defined below), then (i) subject to and immediately prior
to the consummation of the Transaction, all unvested Units then held by the Unit
Holder shall vest and the Unit Holder shall be paid the amount provided in
Paragraph 1(a) above for all then unexercised Units then held by him in the
manner provided in said Paragraph 1(a) as if such Unit Holder had exercised his
right and option to be paid for all of such Units immediately prior to the
consummation of such Transaction, and (ii) subject to and upon the consummation
of the Transaction, all of the Units shall automatically and without notice
terminate and become null and void. For purposes hereof, a “Change in Control”
shall mean solely a merger, consolidation, statutory share exchange, or similar
form of corporate transaction (whether in one or a series of related
transactions) involving the Company, unless immediately following such
transaction more than fifty percent (50%) of the outstanding securities entitled
to vote generally in the election of directors or other capital interests of the
acquiring corporation or entity is owned, directly or indirectly, by persons who
were stockholders of the Company immediately prior to the transaction or
transactions.”

 

2.     Effective as of the date hereof but subject to Section 5 of this
Amendment, the following is added to the Original Agreement as new Paragraph
1(c):

 

“(c) Notwithstanding Paragraph 1(b) above, in the event of a Transaction
described in Paragraph 7 of this Agreement, the Exercise Date Price shall be the
price per share to be paid in the Transaction for each share of the Company’s
Class A Common Stock.”

 

3.     All capitalized terms used in this Amendment and which are not defined in
this Amendment shall have the same meaning as in the Original Agreement.

 

 

 
1 

--------------------------------------------------------------------------------

 

 

4.       In all other respects, except as amended by this Amendment, the
Original Agreement shall remain in full force and effect in accordance with its
terms.

 

5.       Notwithstanding the foregoing, this Amendment shall terminate, and the
amendments and deletions made in this Amendment shall have no further force and
effect, if the Board of Directors of the Company terminates the Company’s Change
In Control Plan adopted concurrently herewith, prior to the consummation of any
Transaction, in which case the Original Agreement shall continue in full force
and affect unamended and unmodified by this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ARDEN GROUP, INC.

 

UNIT HOLDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

                             

 

 

 

 

 2

 

 

 

 